 


 HCON 269 ENR: Directing the Clerk of the House of Representatives to correct the enrollment of the bill H.R. 1585.
U.S. House of Representatives
2007-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 269 
 
 
December 14, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to correct the enrollment of the bill H.R. 1585. 
 
 
That, in the enrollment of the bill H.R. 1585, the Clerk of the House of Representatives shall make the following corrections: (1)In the table in section 2201(a)— 
(A)strike Alaska in the State column and insert Alabama; and  (B)in the item relating to Naval Station, Bremerton, Washington, strike $119,760,000 in the amount column and insert $190,960,000. 
(2)In section 2204(b)— (A)in paragraph (2), strike Hawaii and insert Hawaii); 
(B)in paragraph (3), strike Guam and insert Guam); and  (C)add at the end the following new paragraph: 
 
(4)$71,200,000 (the balance of the amount authorized under section 2201(a) for a nuclear aircraft carrier maintenance pier at Naval Station Bremerton, Washington). .  (3)In section 2703— 
(A)insert (a) Authorization of appropriations.— before Funds;  (B)in paragraph (4), strike $2,107,148,000 and insert $2,241,062,000; and 
(C)add at the end the following new subsection:  (b)General reductionThe amount otherwise authorized to be appropriated by subsection (a) is reduced by $133,914,000. . 
 
  Clerk of the House of Representatives.   Secretary of the Senate.   
